DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 02/11/2022.  As directed by the amendment: claims 8 – 12, and 14 have been amended.  Thus, claims 7 – 14 are presently pending in this application.

Response to Arguments
Applicant’s arguments, see page 6, filed 02/11/2022, with respect to claims 8 – 14 have been fully considered and are persuasive.  The rejection of claims 8 – 14 has been withdrawn. 

Allowable Subject Matter
Claims 7 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The most pertinent prior arts discovered during examination are: Zannoli (U.S. 2012/0226222), Robertson (U.S. 2008/0097323), Adelberg (U.S. 3,640,277), Lai (WO 2009/086684) and Gallnbock (WO 2005/044343).
Regarding claim 7, cited prior arts do not teach an apparatus with flow interrupting devices operated independently and aimed at establishing and interrupting fluid communication between said source and said constant volume load container so as to fill said constant volume load container from 
Claims 8 – 14 are allowed due to their dependency on claim 7.
Further, Applicant’s arguments and remarks filed on 10/26/2021 are adopted as part of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783